Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice Phyllis O. Plug to grant a jury trial pursuant to Domestic Relations Law § 173 in an underlying matrimonial action entitled Goltzman v Goltzman, pending in the Supreme Court, Queens County.
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
In papers submitted in opposition to this proceeding the Attorney-General asserts that Justice Phyllis O. Plug has granted a jury trial in the underlying action on the issue of the grounds for a divorce pursuant to Domestic Relations Law § 173. Accordingly, this proceeding is dismissed as academic. Mangano, P. J., Bracken, Rosenblatt, Miller and Sullivan, JJ., concur.